        Case 1:20-cv-10389-KPF Document 39 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SCOTT SILK,
                            Plaintiff,

                     -v.-                           20 Civ. 10389 (KPF)
HCMC LEGAL, INC.; HC2, INC., d/b/a                        ORDER
HIRE COUNSEL; and McDERMOTT
WILL & EMERY LLP,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of two related motions from Plaintiff in this

matter: the first, a request for a conference regarding the adequacy of pre-

mediation discovery (Dkt. #37); and the second, an application for the

adjournment of mediation due to purported deficiencies in Defendants’ pre-

mediation discovery (Dkt. #38). The Court notes that issues regarding pre-

mediation discovery should be addressed in the first instance with the

mediator, as should requests for the adjournment of mediation. Should the

parties fail to resolve this matter in mediation, and proceed to plenary

discovery, they may then raise discovery issues with the Court. Until then, the

Court expects that the parties will discuss such issues with the mediator and

participate in the mediation in good faith. Plaintiff’s motions are therefore

DENIED. The Clerk of Court is directed to terminate the motions at docket

entries 37 and 38.
      Case 1:20-cv-10389-KPF Document 39 Filed 03/31/21 Page 2 of 2




    SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
